GOODE, J.
(after stating the facts)'. — r(l) The payment of the judgment was not voluntary, but coerced by the posture of Richardson’s affairs. There is nothing to show it was done pursuant to an agreement substituting a new liability for the judgment. Nor was it a compromise, for respondent made no concession, *228but was paid all he claimed. The entry of satisfaction on the record was no more than the law required of him in any event (R. S. 1899, secs. 3730 et seq.) and constituted no consideration for a release of errors. [Beardsley v. Smith, 139 Ill. 290, 295.] And the judgment was in no degree in appellants’ favor, so as to bring them within the rule that a party cannot accept the fruits of a judgment, or so much of it as is favorable to him, and afterwards have it reviewed by an appellate court. [RoBards v. Lamb, 76 Mo. 192; Noah v. Ins. Co., 78 Mo. App. 370.] This judgment was altogether in favor of respondent and the settlement of it was involuntary. In Joannin v. Ogilvie, 49 Minn. 564, the question was whether a party on whose property a lien had been filed, which he was forced to satisfy in order to obtain money by mortgaging the property, could recover back the amount of the lien, it having been filed without right. The court went into the question of what constitutes payment under duress, so as to justify a recovery back of the money paid, and held the discharge of the lien was coerced. In Peyser v. Mayor, 70 N. H. 497, it was said, in substance, that coercion in law exists where a court having jurisdiction of the person and subject-matter renders a judgment which is collectible in due course; for in such case the party cast in judgment cannot resist its execution and his only remedy is an appeal and reversal for error; that if he cannot resist it when execution is attempted, he may as well pay it without execution to save expense and delay; and will not,, in such case, be held to have paid voluntarily. The discharge of the judgment in controversy for the purpose of relieving Richardson of his embarrassment did not preclude appellants from suing out a writ of error. We have looked into many decisions on this subject and find them practically unanimous in holding that payment of a judgment by a party who got no benefit from it, is no obstacle to an appeal or the prose*229cution of a writ of error. In Cassell v. Fagin, 11 Mo. 207, the Supreme Court, in holding that a party who had recovered a judgment, could not have it reversed on error after receiving satisfaction, pointed out the difference between the situation of such a party and one against whom the judgment had been given; the latter being subject to execution, might be forced to pay the judgment before he could have it reviewed on appeal; whereas the party obtaining the judgment was not exposed to execution. Because of these different situations, the court said a judgment creditor could not accept payment and then reverse the judgment; whereas a judgment debtor might. The same doctrine was applied in Brinkerhoff v. Elliott, 43 Mo. App. 185. In Dakota County v. Glidden, 113 U. S. 222, the Supreme Court of the United States said there could be no question that a debtor against whom a judgment for money is obtained, might pay the judgment and bring a writ of error to reverse it, and if reversed might recover back the money. And also that a defendant in ejectment might bring a writ of error and, failing to give a supersedeas bond, submit to judgment by turning over possession of the land and afterwards recover the land by Writ of restitution, if the judgment was reversed. In both those cases, said the opinion, the defendant would merely have performed the judgment of the court without losing his right to seek a reversal by writ of error or appeal. In Richeson v. Ryan, 14 Ill. 74, it appeared that Ryan had recovered a judgment against Richeson, which the latter had paid before execution issued, and then sued out a writ of error. It was held the payment did not operate as a release of errors because it was compulsory. The same rule was declared in Hatch v. Jacobson, 94 Ill. 584, wherein it appeared that a decree had been rendered against Hatch which he had moved to amend by extending time for payment of the sum found due, from ten to thirty days, agreeing to pay the *230amount of the decree within thirty days if the amendment was allowed. Thereupon the amendment was made by the court. It was held Hatch had not agreed to waive any errors which might have intervened in the proceedings leading up to the decree, and that the agreement should not be regarded as so far voluntary as to release errors. In a standard treatise we find this text, supported by cited cases:
“It is obvious that there is an essential difference between one who pays a judgment against him and one who accepts payment of a sum awarded him by a judgment. Payment by a party against whom a judgment is rendered may often be necessary to protect his property from sacrifice, and what a party does to prevent the sacrifice of his property cannot, with any tinge of justice, be held to preclude him from assailing the judgment. Our cases holding that payment by the defendant does not estop him from prosecuting an appeal rest on solid ground and are sustained by the decisions of other courts. The principle that a party may protect his property from sacrifice by a forced sale upon an execution, sustains the decision that a defendant does not preclude himself from prosecuting an appeal by securing an entry of replevin bail. If the defendant should agree not to prosecute the appeal and in consideration of such an agreement the creditor should abate part of the recovery, extend the time of payment, or do some other act of similar character, then, the right of appeal would be waived since the controversy would be terminated.” [Elliott, App. Proc., sec. 152.]
Other decisions in accord with the foregoing are: Chapman v. Sutton, 68 Wis. 657; Oneida County v. Hixon, 82 Wis. 515; Factors etc. Co. v. New Harbour Co., 37 La. Ann. 233; Thayer v. Finley, 36 Ill. 263; Belton v. Smith, 45 Ind. 291; Hayes v. Nourse, 107 N. Y. 577; Watson v. Kane, 31 Mich. 60; Burroughs v. Mukle, 22 Fla. 572; Gordon v. Gibbs, 3 Sme. & Mar. *231(Miss.) 433; Shannon v. Padgett, 71 S. W. 487; Richmond. etc. Co. v. Boice, 88 Ga. 180; Ex parte Walter, 89 Ala. 237.
2. The theory of the court below that the consideration for the note was simply the exclusive right given Abt to purchase the land within three months, is unsound in view of the stipulation that if Abt elected to purchase wthin said time, the $500 paid for the option should be applied on the first installment of the purchase price, which was to be paid on the delivery of the deed. It is plain that granting Abt the option on the property for three months, was not the entire consideration for his note, but that it had this further consideration: In the event of an actual purchase by him, the amount of the note was to go in part payment for the land. Besides, the right to purchase was worthless unless Lumaghi could and would convey in case of an election to purchase. Hence if Abt offered to complete the deal and respondent refused or was unable to convey the land to him, the consideration of the note wholly failed and there could be no recovery on it by the original payee. [R. S. 1899, secs. 645, 3947.] The doctrine that a vendee of land who has been put in possession, cannot defend against an action for the price without surrendering possession, is not applicable to this case; but rather the doctrine that a vendor cannot recover the purchase price without first conveying, or offering to convey. [Pershing v. Canfield, 70 Mo. 140; Olmstead v. Smith, 87 Mo. 602; McLeod v. Snyder, 110 Mo. 298, 302, 19 S. W. 494; Devore v. Devore, 138 Mo. 181, 39 S. W. 68; Davidson v. Van Pelt, 15 Wis. 341; Pursley v. Good, 94 Mo. App. 382, 389; 68 S. W. 218; Davis v. Watson, 89 Mo. App. 15, 27.] In Pershing v. Canfield, just cited, the contract of sale was like the one before us, in providing for conveyance by warranty deed on payment of the first installment of the purchase money. It was held that the plaintiff could not recover *232the purchase money until he showed his willingness to comply with his agreement by tendering a deed for the land. McLeod v. Snyder was an action on notes given for the purchase price of land, for which the vendors had executed to the vendee (defendant) a bond for a deed. The court said payment of the purchase money could not be compelled without the delivery or tender of a sufficient deed. The other cases cited hold the same doctrine. We therefore rule that the court erred in excluding testimony to prove Abt, on the 'day of the maturity of the option, visited the respondent’s office for the purpose of consummating the trade, and so notified the person in charge of the office. This constituted a tender of performance by him and called for performance by Lumaghi. Abt having given notice of his intention to take the land, the amount of the note became a part of the purchase price, which respondent was entitled to receive only if he was able and willing to transfer the title by warranty deed.
3. In ruling that ability and willingness to convey on the part of Lumaghi were conditions of his recovery, we do not accept the theory of Abt’s counsel that the absence of respondent from his office on December 17 and his failure to leave a deed with some person authorized to close the transaction, was such a breach of the agreement as necessarily forfeited all Lumaghi’s rights under the contract, including the right to recover on the note. This result did not follow unless he was evading compliance with his agreement (acting in bad faith) or was unable to comply; for while he was bound to convey, the law allowed him a reasonable time to do so. Time was of the essence of the option agreement to the extent of requiring Abt to give notice by December 17th of his election to take the land. [Pomeroy, Spec. Perf. Cont., sec. 387; Glass v. Rowe, 103 Mo. 513, 15 S. W. 334; Hollman v. Conlon, 143 Mo. 369, 45 S. W. 275; Dunaway v. Day, 163 Mo. 415, 63 S. W. 731.] *233Whether it was of the essence of the contract so as to make it obligatory on Lumaghi to convey on that very day, depends on the terms of the instrument and the circumstances of the case. [Pomeroy, Id., sec. 387; Killough v. Lee, 2 Tex. Civ. App. 260.] On a fair interpretation the agreement does not import that if respondent was not then ready with a deed, Abt was ipso facto discharged from further obligation. He had been given the exclusive right to buy, and if he bought was to pay a third of the price, less the amount of the note ($500) with the privilege of paying the whole price, on respondent’s delivery of a deed of general warranty. The note in suit was so associated- with the deal for the land as part of the price, if the deal went through, that the refusal or inability of Lumaghi to convey the title as agreed, would defeat a recovery on it; as such a contingency would defeat, too, a recovery of the balance of the price. But delay in conveying, if not unreasonable, would not defeat either. Neither the stipulations in the contract nor the nature of the transaction, bound Lumaghi to be ready with his deed on December 17, on pain of discharging Abt from liability. In transactions like this, the owner of the land need not prepare a deed for delivery until he is notified by the holder of the option that he intends to conclude the purchase. [Smith & Flack’s Appeal, 69 Pa. St. 481.] Where one party is required by the terms of a contract to do an act on demand, or on the performance of some act by the other party, the former is allowed a reasonable time for performance after the contingency happens. [29 Am. and Eng. Ency. Law (2 Ed.), 69; Mason v. Payne, 47 Mo. 517; Wells v. Smith, 2 Ed. Ch. (N. Y.) 78; McNamara v. Pengilly, 58 Minn. 353; Dunbar v. Stickler, 45 Ia. 385; Gregory v. Christian, 42 Minn. 397; Russell v. Copeland, 30 Maine 322.] The facts of several of those decisions are undistinguishable from the case at bar, as far as the *234point in hand is concerned. They hold that a vendor is entitled to reasonable time after demand for a deed, or notification that the buyer intends to conclude the purchase, in which to prepare and deliver the deed. Lumaghi offered to prove that he inquired of Abt by telephone the next day (December 18) whether or not a deed was wanted, but Abt would do nothing further. We find also that Abt’s bank returned the note with a memorandum on it that it was not paid because the deed was not delivered on December 17 as agreed. It looks like Abt seized on the absence of Lumaghi from his office as a pretext to get released from the transaction. There is nothing to show fraud or bad faith on' Lumaghi’s part or inability to convey' the land. The title was in him and he had full power to convey it for aught that appears. We therefore hold it does not follow necessarily, that Abt was released from liability on the note by what he offered to prove. Nevertheless his proof ought to have been admitted and so ought the counter-proof offered by respondent that he proposed to go on with the transaction, but Abt refused. In view of the fact that respondent was absent from his place of business on December 17 and the person in charge of Lumaghi’s office was notified by Abt that the latter had come to conclude the purchase, Lumaghi was not justified in assuming that Abt had elected against the purchase and had become bound to pay the note without an offer by respondent to convey the land. Respondent had received notice to the contrary and it was incumbent on him to tender performance as a condition precedent to the recovery of the $500; or at least to ascertain from Abt whether the latter still intended to take the land. Of course if Abt was telephoned about the matter and treated his obligation under the contract as released, the tender of a deed by Lumaghi was not essential, because it would have been useless. But either a tender, or proof that it would have been futile, *235was essential; and if either can be shown, Abt is liable on the note unless he can show respondent is unable to convey a title.
The judgment is reversed and the cause remanded.
All concur.